925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marsha HOOKS, Plaintiff-Appellant,v.Stephen R. HOOKS, Bill Hooks, Defendant-Appellees.
No. 90-5255.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1991.

Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and MILES, Senior District Judge.*
PER CURIAM.


1
Plaintiff, Marsha Hooks, appeals an order of the district court which dismissed her action, as a consequence of the court's having directed a verdict in favor of defendant, Stephen R. Hooks.  Having carefully considered the record on appeal and briefs of the parties, we are unable to say that the district court erred in directing a verdict in favor of defendant.


2
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by the district judge in open court on December 11, 1989.



*
 The Honorable Wendell A. Miles, Senior United States District Judge for the Western District of Michigan, sitting by designation